Order entered July 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-10-00235-CV

                              MARTIN, WILLIAM, Appellant

                                              V.

                            PLAINSCAPITAL BANK, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-01773-2008

                                          ORDER
       The parties’ joint motion for leave to file supplemental briefs on remand is GRANTED.

The parties are directed to file supplemental briefs limited to 2400 words by August 7, 2015 and

response briefs limited to 2400 words by August 31, 2015.


                                                     /s/    DAVID L. BRIDGES
                                                            JUSTICE